     Case 2:21-cv-00468-AB-JPR Document 8 Filed 01/19/21 Page 1 of 3 Page ID #:25




     Youssef H. Hammoud (SBN: 321934)
1
     L. Tegan Rodkey (SBN: 275830)
2    PRICE LAW GROUP, APC
     6345 Balboa Blvd., Suite 247
3
     Encino, CA 91316
4    T: (818) 600-5596
     F: (818) 600-5496
5    E: youssef@pricelawgroup.com
6
     E: tegan@pricelawgroup.com
     Attorneys for Plaintiff,
7    Rocio Maynez
8

9                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
10

11   ROCIO MAYNEZ,                             Case No.: 2:21-cv-00468-AB-JPR
12
                 Plaintiff,                    NOTICE OF VOLUNTARY
     v.                                        DISMISSAL WITH PREJUDICE
13
                                               AS TO DEFENDANT COMENITY
14
     COMENITY BANK,                            BANK
15
                 Defendant.
16

17

18

19         PLEASE TAKE NOTICE that Plaintiff Rocio Maynez, by and through her
20
     undersigned counsel and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
21

22
     hereby voluntarily dismisses this action against Comenity Bank with prejudice.

23
                                          RESPECTFULLY SUBMITTED,
24

25   DATED: January 19, 2021               By: /s/ Youssef H. Hammoud
                                           Youssef H. Hammoud (SBN: 321934)


                                             -1-
     Case 2:21-cv-00468-AB-JPR Document 8 Filed 01/19/21 Page 2 of 3 Page ID #:26




                                        PRICE LAW GROUP, APC
1
                                        6345 Balboa Blvd., Suite 247
2                                       Encino, CA 91316
                                        T: (818) 600-5596
3
                                        F: (818) 600-5496
4                                       E: youssef@pricelawgroup.com
                                        Attorneys for Plaintiff,
5                                       Rocio Maynez
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                         -2-
     Case 2:21-cv-00468-AB-JPR Document 8 Filed 01/19/21 Page 3 of 3 Page ID #:27




                               CERTIFICATE OF SERVICE
1

2          I hereby certify that on January 19, 2021, I electronically filed the foregoing
3
     with the Clerk of the Court using the ECF system, which will send notice of such
4
     filing to all attorneys of record in this matter.
5

6

7          PRICE LAW GROUP, APC
           /s/ Lia Ruggeri
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                -3-
